IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,842


EX PARTE HERMAN GULLATT, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 31,934-CR IN THE 13TH DISTRICT COURT

FROM NAVARRO COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
methamphetamine and sentenced to sixty years' imprisonment.  The Tenth Court of Appeals
affirmed his conviction. Gullatt v. Texas, 10-09-00244-CR, 2011 Tex. App. LEXIS 6807 (Tex.
App.-Waco August 24, 2011)(published).  
	Applicant contends that his counsel rendered ineffective assistance because counsel, who was
hired specifically to file a petition for discretionary review, failed to timely do so. 
	Counsel filed an affidavit with the habeas application.  Counsel admits that he was hired by
Applicant to file a petition for discretionary review, but failed to timely do so.  Applicant was denied
his right to file a petition for discretionary review by relying on counsel.  Relief should be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Tenth Court of Appeals in Cause No. 10-09-00244-CR that affirmed his conviction in Cause No. 31,934-CR from the 13th District Court of Navarro
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: August 22, 2012
Do not publish